Citation Nr: 1110993	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  07-08 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for chronic obstructive pulmonary disease (COPD).  

2.  Whether new and material evidence has been received to reopen the claim of service connection for residuals of burn injury of the hands.  

3.  Whether new and material evidence has been received to reopen the claim of service connection for ganglion cyst of the right wrist.  

4.  Entitlement to an increased (compensable) evaluation for hemorrhoids.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from April 1975 to April 1979.  

By rating action in July 2002, the RO, in part, denied service connection for COPD, burn scars of the hands, and ganglion cyst of the right wrist.  The Veteran and his representative were notified of this decision and did not appeal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 decision by the RO which denied the benefits sought on appeal.  In January 2010, a hearing was held at the RO before the undersigned member of the Board.  

The issues of whether new and material evidence has been received to reopen the claim of service connection for COPD, burn injury of the hands and ganglion cyst of the right wrist are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's hemorrhoids more nearly approximate large irreducible hemorrhoids with excessive redundant tissue evidencing frequent recurrences.  


CONCLUSION OF LAW

The criteria for a 10 percent rating, but no higher, for hemorrhoids are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.114, Part 4, Diagnostic Code 7336 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2009).  This must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In this case, letters dated in April and July 2004, were sent by VA to the Veteran in accordance with the duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Veteran's service treatment records and all VA and available private medical records identified by him have been obtained and associated with the claims file.  The Veteran also testified at a hearing before the undersigned member of the Board in January 2010, and he was examined for VA purposes in connection with the claim for a higher evaluation for hemorrhoids.  Examinations are not warranted in regard to claims to reopen until new and material evidence has been received.  

To the extent that the VCAA notice in this case is deemed to be deficient, the Veteran's contentions reflect his awareness of the evidence he is required to submit in this case, and thus, the Board finds that the Veteran is not prejudiced by moving forward with a decision on the merits of his claims.  

Increased Rating for Hemorrhoids

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1 (2009).  

The disability at issue, hemorrhoids, both internal and external, are rated pursuant to the provisions of Diagnostic Code (DC) 7336, which provides for a noncompensable rating when there is evidence of mild or moderate hemorrhoids.  A 10 percent rating is assigned when there is evidence of large or thrombotic, irreducible hemorrhoids with excessive redundant tissue evidencing frequent recurrences.  A 20 percent rating is assigned when there is evidence of hemorrhoids with persistent bleeding and secondary anemia, or hemorrhoids with fissures.  38 C.F.R. § 4.114, DC 7336.  

Service connection for hemorrhoids was established, and noncompensable evaluation assigned by rating action in July 2002, based evidence of treatment for hemorrhoids in service and mild residuals on initial VA (QTC) examination July 2001.  The QTC examination noted reducible external hemorrhoids at three o'clock without evidence of bleeding, thrombosis, fissures, or fecal leakage.  

When examined by VA in December 2004, the Veteran described a history of recurring bleeding hemorrhoids since his discharge from service, and said that he treated them with witch hazel, suppositories, and an ointment that he receives from VA.  The examiner noted that there was no evidence of anemia on any past VA treatment records, and that the Veteran refused to have blood drawn to determine if he was currently anemic.  On examination, there was no evidence of fecal leakage, fissures, or external hemorrhoids or tags.  There were no masses detected on internal rectal examination and fecal occult blood was negative.  The diagnosis included normal examination for external hemorrhoids and no fecal occult blood.  

When examined by VA in October 2009, the Veteran denied any history of hospitalization for his hemorrhoids and reported periodic bleeding, itching, thrombosis about twice a year, and mild fecal leakage.  On examination, the Veteran had medium sized external hemorrhoids and excessive redundant tissue.  There was no evidence of thrombosis, bleeding, fissures, or fistulas, and no anal or rectal stricture, impairment of sphincter, or rectal prolapse.  Laboratory studies showed no evidence of anemia.  The examiner indicated that the overall impairment on the Veteran's daily activities due to his hemorrhoids was none to mild, but that his activities could be markedly impaired during severe flare-ups.  

The evidence shows that the Veteran reported having thrombotic hemorrhoids a couple of times a year.  When last examined by VA his hemorrhoids were found to be external and medium in size.  He was also found to have excessive redundant tissue.  The Board finds that these findings more nearly approximate large or thrombotic irreducible hemorrhoids with excessive redundant tissue, the criteria for a 10 percent rating.  The Board also finds, however, that the criteria for the next higher 20 percent rating are not warranted.  Although the Veteran reports that his hemorrhoids causes bleeding, there is no evidence of persistent bleeding and secondary anemia or that he has hemorrhoids with fissures.  When examined by VA he was found not to have any anemia and there was no evidence of fissures.

The United States Court of Appeals for Veterans Claims (hereinafter, "the Court") has acknowledged that the Board cannot assign an extraschedular rating in the first instance, but found that the Board must specifically adjudicate whether to refer a case for such an evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  Accordingly, the Board has considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) (2009).  

In this regard, the Veteran does not claim nor does the record show any periods of hospitalization for his hemorrhoids, nor is there any objective evidence of marked interference with employment due solely to the service-connected disability.  In this case, the manifestations of the Veteran's disability are consistent with the schedular criteria for a 10 percent evaluation, and there is no objective evidence that the manifestations of his disability are unusual or exceptional.  Therefore, the Board finds that the criteria for submission for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See also Thun v. Peake, 22 Vet. App. 111 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  

Also, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  

In this case, the Board finds that a claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record.  The evidence shows that the Veteran reported that he was medically retired since 1995 due to a low back injury and has been in receipt of VA pension since April 2001.  (See October 2009 VA examination report).  As discussed above, the Veteran's only service-connected disability is hemorrhoids, which is 10 percent disabling and is not shown to have any material effect on his daily activities.  As such, further consideration of a TDIU is not warranted.  

Finally, in view of the Court's holding in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has considered whether the Veteran was entitled to staged ratings for his hemorrhoid disability.  However, upon review of all the evidence of record, the Board finds that at no time during the pendency of the claim for an increased rating, to include consideration of the one-year period before the claim was received, has the Veteran's hemorrhoids been more or less disabling than is reflected in the 10 percent rating assigned.  

In light of the foregoing, an increased rating of 10 percent, but no higher, is warrant for the service-connected hemorrhoids.  


ORDER

An increased rating of 10 percent for hemorrhoids is granted.  


REMAND

With respect to the issues of whether new and material evidence has been presented to reopen the claims for service connection for COPD, burn injuries of the hand and ganglion cyst of the right wrist, the Board notes that in Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) established significant requirements with respect to the content of the duty to assist notice under the Veterans Claims Assistance Act of 2000 (VCAA) which must be provided to a veteran who is petitioning to reopen a claim.  The Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  In addition, the Court held that VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service-connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  A review of letters sent to the Veteran in April and July 2004, failed to satisfy the requirements noted in the Kent case.  This needs to be corrected prior to an adjudication of the claims to reopen.

In light of the foregoing, the claims are REMANDED for the following:

1.  The RO should send the veteran a notice letter which is consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  The notice letter must describe the information and evidence not of record that is necessary to substantiate the applications to reopen the previously disallowed claims of service connection.  The notice letter should inform the veteran about the information and evidence that VA will seek to provide; and the information and evidence the veteran is expected to provide.

To satisfy the notice requirements pursuant to Kent for the previously disallowed service connection claims, the notice letter must state the bases for the denials in the prior decision and describe what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denials.  The veteran should also be provided with notice of the elements necessary to establish the underlying claim of service connection.

2.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


